 LIGNOTOCKCORP.209LignotockCorporationandInternationalUnion,United Automobile,Aerospace&AgriculturalImplementWorkers of America,andGaryMcCormick.Cases 4-CA-17325 and 4-CA-17741ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.April 11, 1990DECISION AND ORDER-BY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn July 11, 1989, Administrative Law JudgeRichard H. Beddow Jr. issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief, and the Respondent filed a briefin opposition to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.1 The General Counsel has excepted of some of the judge's credibilityfindings The Board's established policy is not to overrule an admmistra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.We note in this regard that the judge did not relyprimarily on demeanor in discrediting the testimony of former SupervisorMarcel Blachowski.When the demeanor factor is diminished,the choicebetween conflicting testimony rests not only on demeanor,but also onthe weight of the evidence, established or admitted facts, inherent prob-abilities,and reasonable inferences drawn from the record as a whole.ElRancho Market,235 NLRB 468, 470 (1978), enfd 603 F.2d 223 (1979).Based on our examination of the record in this case, we agree with thejudge that Blachowski's testimony regarding the time and dates when heclaimed that important events occurred here was extremely vague, incon-sistent,and often confusing.Thus, since we adopt thejudge's finding thatthis testimony was generally incredible,we find it unnecessary to rely onhis additional suggestion that a report to management of rumors of unionactivitieswould not establish knowledge of such activities without evi-dence that the report was "taken seriously."In the section of his decision entitled "The Alleged Unfair Labor Prac-tices," the judge, in the first paragraph,referred to employee "EllyChowdherry,"whereas that person's correct name, as the judge statedelsewhere in his decision, is Chowdherry Elly. We correct the judge'sinadvertent error in this regard.2 In the,section of his decision entitled"Discussion,"the judge statedin the fifth paragraph that the General Counsel here did not meet the ini-tialburden ofWright Line,251NLRB 1083 (1980), by "presenting aprima facie showing, sufficient to support an inference that employees'Union activities werethemotivating factor in Respondent's decision toterminate them." (Emphasis added.)Although we agree with the judgethat the General Counsel failed to establish a prima facie case of unlawfuldischarge as to any of the three discrimmatees,we stress that under theWright Linetest, in order to make a prima facie case,the General Coun-sel had to show only that the employees' union activities were a motivat-ing factor in the Respondent's disciplinary decision.See,e.g.,Fern Ter-rance Lodge of Bowling Green,297 NLRB 8, 9 fn. 11 (1989)Margarita Navarron Rivera, Esq.,for the General Coun-sel.Barry F Bevacqua, Esq.andNancy Abrams, Esq.,ofPhiladelphia, Pennsylvania, for the Respondent.Frank Hoefert,of Stanford, New Jersey, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASERICHARD H.BEDDOWJR.,Administrative Law Judge.This matter was heard in Philadelphia, Pennsylvania, onJanuary 23-27, 1989. The proceeding is based uponcharges filed April 26 and November 29, 1988,1 respec-tively byInternationalUnion, United Automobile, Aero-space & Agricultural Implement Workers of Americaand Gary McCormick, an individual. The Regional Di-rector's consolidated complaint dated January 11, 1989,alleges that Respondent Lignotock Corporation, a Dela-ware corporation, violated Section 8(a)(1) and (3) of theNational Labor Relations Act by discharging employeesChowdherry Elly, Alan Dickinson, and Gary McCor-mick because of their union activities and by changingthe working conditions of its employees by requiring em-ployees to punch in and to punch out when leavingduring the regular workday. During the hearing, GeneralCounsel amended the consolidated complaint to, includea new allegation that the Respondent interrogated em-ployees about their union activities and created an im-pression of surveillance.Procedural MattersProvisions were made for the late filing of a joint ex-hibit based upon indications that relevant matters couldbe reflected in audio tapes of telephone calls made to theBurlingtonTownship New Jersey police station on Janu-ary 6, 1989. After listening to that tape the parties filed astipulation stating that no conversations between Detec-tiveRichardWhelan and any Board agent were heardduring that time. I hereby receive that stipulation asJoint Exhibit 1.On March 9, 1989, the General Counsel also moved tocorrect the transcript. The request is granted and it is re-ceived into evidence as General Counsel's Exhibit 19.On March 17, 1989, the Respondent filed a request tofilea reply brief (and a tendered brief). This was fol-lowed on April 10, 1989, by General Counsel's motion tostrike portions of Respondent's brief and on April 11,1989, by a motion in opposition to Respondent's request.First, I will deny the Respondent's request inasmuchas my review of the record and my observations duringthe course of the hearing provided a sufficient andproper basis for my decision independent of any addi-1All followingdates will be in 1988, unless otherwise indicated.298 NLRB No. 21 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtional arguments and I find no persuasive reason to fur-ther burden the proceeding with additional matter.Next, I will also deny the General Counsel'smotion,although the Respondent's argument relative to its per-ception of certain conduct attributed to a Board agent'sdealings with several of the witnesses are forceful, I findthat they are not so unrelated to the credibility of thetestimony of the witnesses as to be clearly irrelevant orimproper.Accordingly,I do not find that good cause hasbeen shown to warrant a grant of the relief requested.On a review of the entire record in this case and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent is a multinational corporation engaged inthemanufacture,distribution,and sale of automotiveparts at a facility in Mt. Holly,New Jersey,which em-ploys approximately 105 production employees.It annu-ally ships goods valued in excess of $50,000 from its lo-cation to points outside New Jersey and it admits that atall times material it is and has been an employer engagedin operations affecting commerce within the meaning ofSection 2(2), (6), and(7) of the Act.It also admits thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESOn March 4 employee Elly Chowdherry contactedUnion Representative Frank Hoefert about organizingRespondent'sMt. Holly facility.After a meeting withHoefert,Elly invited select employees to a "party" at hishome on March 26. Hoefert and four employees attendedand, after discussing the Union,the employees signed au-thorization cards.Nine employees attended a secondmeeting with Hoefert at Elly's house,includingAlanDickinson,who signed an authorization card.Subse-quently,both Elly and Dickinson covertly passed out au-thorization cards at work.Some time near the "end ofMay, beginning of June,"McCormick attended a meet-ing at Elly's home and he asserts that he then solicitedauthorization signatures in the maintenance department.Detlev Bartels,the Company's general manager, drovepast the plant during a second shift lunchbreak in March1988,and observed that the company parking lot wasnearly empty but later that evening saw a number of carsin the parking lot. The next day he had a stern discussionwith Assistant General Manager Bernie Scibienski aboutthe incident and told Scibienski,who is responsible forproduction,maintenance,and enforcement of rules, tomake sure that all employees complied with thepunchout rule.In response to Bartels'reprimand,Scibienski reissuedthe punchout rule with an announcement at a previouslyscheduled employee meeting on March 31. At that meet-ing, Scibienski discussed a number of topics, includingthe importance of complying with the punchout rule. Inaddition,he told employees that,if theyleft companyproperty and did not punch out, they would be fired.When the Mount Holly facility began operating in1986, Respondent issued various written rules that wereposted on the employees bulletin board.These rules in-cluded provisions about falsifying timecards(#4) andleaving the premises without permission(#6).Theserules were supplemented by a well-recognized unwritteninterpretationwhich required employees to punch outand back in if they leave the Company's premises on per-sonal business during their shift.On April 5,1988,less than 1 week after he reissuedthe punchout rule, Scibienski walked out of the plant atthe lunchbreak to have a cigarette.He saw Elly andDickinson leave the company parking lot in Elly's vehi-cle and observed it continue down the public highway tothe next intersection.When he returned to his office he asked AssemblyManager Lance Csanady to check Elly's and Dickinson'stimecards and learned that neither Elly nor Dickinsonhad punched out.At Scibienski'srequestCsanady looked to see ifanyone else was in the parking lot. He found employeeRamona Heller who then gave Csanady a statementsaying that she saw Elly and Dickinson leave the parkinglot.Another employee, Virginia Ruiz,came forwardlater and described the circumstance under which shealso had also seen Elly and Dickinson leave the parkinglot during the lunch period.The next day Csanady metwith Elly in the presence of Carl Lainson, a productionsupervisor.Elly acknowledged he knew about thepunchout rule, but denied leaving the parking lot,sayinghe only drove around the parking area to check out aproblem with his car. At the conclusion of that meeting,Csanady suspended Elly pending investigation of the in-cident.Later that morning and again the same eveningElly called Scibienski and explained his reasons for noteating lunch and his car problems but did not admit toleaving the premises.Dickinson called in sick on April 6. When Scibienskiand Csanady met with him the next day Dickinson alsoacknowledged knowing about the punchout rule andriding in the car but he denied leaving the parking lot.At the hearing,both Elly and Dickinson elaborated onhow and why they drove around the building and deniedleaving the premises, however, until Scibienski testified,both were unaware that it was Scibienski who had per-sonally observed them and initiated the investigation intotheir conduct.Scibienski personally made the decision to dischargeboth Elly and Dickinson on April 13, the first day he re-turned to the plant after April 7 and a business trip toDetroit,Michigan.Both Elly and Dickinson were calledin and again repeated their denials but were told theywere discharged because they left company propertywithout punching out. No other reason was ever givenfor their termination.The Union filed a representation petition on April 20.An election was scheduled for June 24, but the electionwas never conducted because the Union withdrew its pe-tition shortly before that date. The Regional Director ap-proved the withdrawal of the petition on June 27. LIGNOTOCK CORP.211In May, employee Gary McCormick requested a hard-ship withdrawal from his 401K account. The Respondentpromptly acted to facilitate his request by cutting a com-pany check for the amount of his savings rather thanmaking McCormick wait for the insurance company toprocess his request. During the early summer of 1988,McCormick experienced an absenteeism problem. InJuly, subsequent to the Union's withdrawal of its peti-tion,Respondent granted McCormick's request to trans-fer to the second shift in order to help resolve his prob-lem and it structured a special shift for McCormick untilhe could be transferred to the second shift.McCormick was working on the second shift onAugust 18 when he asked for and received permission toleave the Company's premises that evening at 7:30 p.m.to go to the bank. It is undisputed that he lied to Super-visor Joseph Lambert about the reason he needed toleave and that he "forgot" to punch out before he left.Lambert paged McCormick after a problem arosearound 8:30 p.m. but got no response. Two more subse-quent pages for additional problems also were not an-swered. Between9 and10 p.m. a major problem arosewhen a generator "blewup" and caught fire. Lambertpaged McCormick without result. He put out the firewith the assistance of another supervisor and again un-successfully paged McCormick. He then notified Mainte-nance Supervisor James Heslin at home. When Heslinlearned that McCormick could not be found, he came tothe plant to access the damage. At 10:45 p.m. McCor-mick came up to Lambert and explained his "problems"about returning.After observing the damaged generator Heslin walkedthe plant several times and, as he started to leave shortlybefore 11 p.m., he saw McCormick getting out of apickup truck driven by another person. Heslin followedhim inside and saw him talking to Lambert. When Heslinasked where he had been, McCormick said he had beengone for a couple of minutes and then gave a "rambling"explanation of his asserted problems that evening. Heslintold him they would have to talk about it the next day.He prepared a statement of what shad occurred the nextmorning and gave it to Scibienski. Both Heslin and Lam-bert testified that they smelled alcohol when they spokewith McCormick and neither of them had used alcoholthat evening.Scibienski personally interviewed McCormick the nextevening at work and (after he admitted that he lied toLambert)McCormick gave another explanation andsigned a statement.McCormick was suspended onAugust 19 until Scibienski could investigate the matterfurther.When Scibienski received police information in-dicating that McCormick also had lied to him about thecircumstances surrounding his absence, McCormick wascalled in and terminated on August 23 for violating com-pany rules.Employee Kim Harper testified that she learned aboutthe union campaign when she went to the "party" atElly's house. She did not attend other meetings but wasaware of other meetings as a result of conversations atthe plant with "Henry" or Elly. On one occasion Henry"screamed" at her in the parking lot "are you going toElly's house?" at a time when Supervisor Lambert wasalso in the parking lot. She said she always talks to Lam-bert when performing her usual task and that when shedid so the next day he asked her if she knew "what wasgoing on over at Elly's house?" and she replied, "no."She also testified that Lambert did not say anythingabout the Union.Marcel Blachowski was employed by the Respondentas a production supervisor during the time that Elly,Dickinson, and McCormick were employed. Blachows-ki's duties included ensuring that the production line ranproperly and he spent much of his time in areas Wherethe employees worked. He previously had been absentfor medical reasons and he was placed on medical leaveinMay and no longer works for Respondent. He testifiedthat he heard rumors as early as December 1987 that aunion was trying to get in but said he did not think any-thing of it because the previous year the same talk hadbeen going around the plant and nothing came of it. Hesaid that rumors reoccurred in March and April and thatother floor, supervisors also were aware of the talk. Healso said that at some unspecified time at the end ofMarch the rumors mentioned names, including Elly andDickinson, as being involved with the Union and that heheard about the meeting at Elly's house.At some unspecified point he told Lance Csanady, Re-spondent's assembly manager (who is no longer em-ployed by Respondent), about what he had overheardand Csanady responded with laughter and indicated thathe already knew about it.Subsequent to the time he was placed on medical leavehe attended two management training meetings. He testi-fied that at the end of May or beginning of June at oneof the meetings the Union was mentioned and Lambertsaid that McCormick had been involved in the Union theyear before, was a strong union supporter, and eventual-ly "would be history." This was refuted by Lambert.III.DISCUSSIONIn a discharge case of this nature, applicable law re-quires that the General Counsel meet an initial burden ofpresenting sufficient evidence to support an inferencethat the employees' union or other protected concertedactivitieswere the motivating factor in the employer'sdecision to terminate them. Here, the record fails toshow that any of the three alleged discriminatees en-gaged in open union activity. Moreover, there is no per-suasive showing that the Employer knew about the iden-tities of specific persons or any resurgence of union orga-nizational activity, at the time Elly and Dickinson werecharged with improper conduct and discharged.In contrast to the common practice whereby someunions promptly notify management of the identity ofemployees who will be engaged in organizing activity,here, each of the discharged employees specifically testi-fied that they sought to hide their involvement. Ellycalled his meetings "parties" and McCormick actually ordeceptively sought to portray himself as being antiunion.The record lacks credible, probative evidence that wouldotherwise be sufficient to support any inference that theEmployer associated these individuals with any union ac-tivities.The discharges were not made precipitously but 212DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwere made only after investigation and interviews andwere based upon valid business reasons, as otherwise dis-cussed below. In this connection, I find Scibienski's testi-mony that he personally observed Elly and Dickinsonleave company property to be highly credible and cor-roborated. I also fmd that he is shown to have giventhem more than one opportunity to admit their error andthat both employees repeatedly lied in regard to the cir-cumstances of their actual conduct.The record does show that there was some unpursuedtalk about organizing a union in early 1987 but this wasprior to the time Scibienski came to the facility as assist-ant general manager. Moreover, there is no indication ofprior antiunion animus and there is no showing of otheractions violative of employee rights under Section 7 ofthe Act. There is nothing to indicate that Scibienski wasaware of any union activity by any of these individualswhen he made his decision regarding their discharge noris there anything that would support an inference to thiseffect.There also is no probative evidence to show thatany supervisors were even aware of shop "rumors" priorto the discipline against Elly and Dickinson. I do notcredit former Supervisor Blachowski's testimony in thisregard nor is it related to Lambert's alleged remarkaboutMcCormick inasmuch as it was extremely vagueand inconsistent regarding dates, it often related to"common knowledge" of persons other than himself, andit is not corroborated by any other testimony, Moreover,to the extent he indicated that he informed his supervisorof the rumors it appears that his report was not taken se-riously (apparently because of the past unsuccessful orga-nizational attempt). The credible testimony by employeeHarper also fails to support a finding of supervisoryknowledge of union activities as otherwise discussedbelow.The record shows that McCormick has offered at leastfive different and inconsistent accounts of the events sur-rounding his lengthy absence from work-one to Lam-bert, one to Heslin, one to Scibienski, one to the Boardagent, and one or more at the hearing. His accounts arenot substantiated by any independent evidence and infact are refuted by police records and the testimony of apolice officer who was a childhood friend. The evidenceand McCormick's demeanor reveal that he was persona-ble and skilled at his job but that he used these attributesina deceptive manner to rationalize his behavior orproblems, regardless of the truth. His testimony, where itisnot adverse to his own interest, is unreliable and ofteninherently implausible and, accordingly, I find no proba-tive or credible testimony on his part that would substan-tiate his allegations that he engaged in open prounionconduct or otherwise performed his job duties in amanner that would be inconsistent with those relied uponby Respondent to justify his discharge.Based upon the complete record, which essentially re-futes the credibility of much of the testimony relied uponin the General Counsel's prima facie presentation, I findthat the General Counsel has not met her initial burdenby presenting a prima facie showing, sufficient to supportan inference that employees' union activities were themotivating factor in Respondent's decision to terminatethem, Accordingly, the record need not be evaluated inkeeping with the criteria set forth inWright Line,251NLRB 1083 (1983), seeNLRB v. Transportation Manage-ment Corp.,462 U.S. 393 (1983), to consider Respond-ent's defense. It is clear, however, that the Respondenthas shown that the alleged discriminatees engaged in ac-tions in violations of plant rules and standards of con-duct, that it investigated the circumstances in a fair andnondiscriminatorymanner and imposed the penalty ofdisciplinary discharge only after the employees persistedin lying about their involvement in the incidents. Re-spondent is shown to have had valid business reasons notinconsistentwith company rules and practices for dis-charging these three employees and it otherwise did notengage in any acts consistent with the illegal motivationasserted by the General Counsel. Accordingly, I fmdthat Respondent's conduct refutes, rather than supports,the allegations against it and, under all these circum-stances, I conclude that the General Counsel has failedto prove that the Respondent violated Section8(a)(1)and (3) of the Actin these respects,as alleged.Turning to the separate allegations regarding interro-gation and changes in working conditions, I also con-clude that the record fails to support the General Coun-sel's contentions.The purported "evidence" regarding interrogation re-lates to employee Harper's testimony that SupervisorLambert apparently overheard her being asked if shewas going to Elly's house and his subsequent inquirynext as to what was going on at Elly's house. There wasno mention of the union except its use by a Board agentin a draft of a statement (G. C. Exh. 12, which was with-drawn).Harper specifically declined to sign the state-ment because of its inaccuracies and she and Lambertotherwise both testified that they did not talk about anyUnion.No evidence exists that any interrogation took place,letalone any coercive circumstances, seeRossmoreHouse,269 NLRB 1176 (1984). Accordingly, I fmd thatthe record fails to support the amended allegation of thecomplaint and I conclude that Respondent is not shownto have violated the Act in this respect as alleged.It is clear that Respondent's punchout rule was estab-lishedwhen the plant opened in 1986, that employees(including the alleged discriminatees) were aware of therule, and that it previously had been enforced throughwarning notices to employees. The rule was reissued anddiscussedwith the employees on March 31 (prior toElly's second party), for specific business reasons. OnlyElly and the four persons at his first party, were shownto have, been aware of the Union's organizational effortat this time and there is no evidence that could show orsupport an inference that the Company knew of thisunion activity when it reissued the rule. The rule is notshown to hinder the employees' ability or right toengage in organizational or other protected activity andthere is nothing to show or support an inference thatunion activity or antiunion animus was a, motivatingfactor in the Respondent's decision to reissue and pro-vide for more strict enforcement of the rule, compareLaReina, Inc.,279 NLRB 791 (1986), and, accordingly, I LIGNOTOCK CORP.213conclude that Respondent is not shown to have violatedOn these findings of fact and conclusions of law andthe Act in this respect, as alleged,on the entire record, I issue the following recommend-ed2CONCLUSIONS O]F LAW1.Lignotock Corporationisan employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Respondent has not violated Section 8(a)(1) and(3) of the Act as alleged in the complaint.ORDERThe complaint is dismissed in its entirety.2 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoardand all objections tothem shall be deemed waivedfor all pur-poses.